      Case 3:20-cv-00141-DPM Document 7 Filed 07/17/20 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

ANTHONY GIPSON
ADC #105246                                                 PLAINTIFF

v.                     No. 3:20-cv-141-DPM

BRENT COX, Administrator, Greene
County Detention Center; and
STEVE FRANKS, Sheriff, Greene County                      DEFENDANTS

                            JUDGMENT
     Gipson' s complaint is dismissed without prejudice.



                                                     (/
                                 D .P. Marshall Jr.
                                 United States District Judge

                                     11 blv ?-..o~o
                                        (j   (
